DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 6/7/2022 have overcome the prior rejections under 35 USC 112(b).
Applicant's amendment and arguments filed 6/7/2022 have been fully considered but they are not persuasive with respect to the rejections under 35 USC 103(a). Applicant’s remarks are directed towards the Muramoto and the CN 104102032 A reference.  With respect to the new limitations added to claims 1, 17 and 18, these new limitations correspond to the limitations that were present in claims 7, 10, 19 and 20, which are now cancelled.  Yamazaki (US 20050013927 A1) and Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1) were applied to address these limitations in the first action when the limitations were present in claims 7, 10, 19 and 20.  As a result of the amendments, Yamazaki (US 20050013927 A1) and Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1) have now been applied to address these limitations in claims 1, 17 and 18.  
Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, dry pump, and the like), means for managing and controlling them, piping that connects the pumps with the process chamber to constitute an evacuation system, valves, pressure gauges, flowmeters, and the like.”  Similarly, Lee makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  Lee teaches some of these structures, teaching in paragraph 0073 “The air extraction tube 112 and the vent tube 113 have electronically controlled valves 112a and 113a respectively, for selectively opening/shutting of tube lines.”  See paragraph 0122, which teaches “That is, by putting the suction pump (evacuation device) 200 in the evacuation device into operation to generate an air suction force, and making the valve 112a on the air extraction tube 112 to the bonding chamber 110 leave the air extraction tube in an opened state, to transmit the air suction force generated from the suction pump 200 to an inside of the bonding chamber 110, the inside of the bonding chamber 110 can be placed in a vacuum state.”  Paragraph 0128 of Lee teaches opening the valves, i.e., making obvious a half open state, teaching that “Then, the valve 113a is opened, to introduce dry air or N.sub.2 gas into the bonding chamber through the vent tube 113, so that a pressure difference is formed inside of the bonding chamber 110 as the inside of the bonding chamber 110 reaches an atmospheric state gradually, that presses the bonded substrates.  Since a space between the first, and second substrates sealed by the sealant is at a vacuum, and the bonding chamber is at the atmospheric pressure, the first, and second substrates are pressed, uniformly.”  Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.” Motomatsu, in Example 2 and 4 described in paragraph 0053 and 0057 teaches that “A vacuum stirring and degassing process is performed for 15 minutes under reduced pressure of 100 Pa using a vacuum stirring and degassing apparatus.” and “In a following panel assembly step, the first LCD panel and the second LCD panel are bonded under reduced pressure of 3000 Pa.  Reduced pressure below 1 Pa is not necessary.” Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including 800 to 1000 Pa, in order avoid air bubbles generation and to bond the panels.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1), CN 104102032 A, Yamazaki (US 20050013927 A1) and Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1).
As to claim 1, Muramoto discloses a method for laminating a display panel, comprising the following steps of: 
providing a 1st substrate and a 2nd substrate to be laminated and putting them into an enclosed cavity (see paragraph 0044, disclosing “the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b”); 
conducting an alignment for the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “While optically detecting an alignment mark, the press machine 17 aligns the first substrate W1 with the second substrate W2 in such a way that the seal and liquid crystal on the first substrate W1 do not contact the bottom surface of the second substrate W2.”); 
vacuumizing the enclosed cavity by a vacuumizing device (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”); and 
laminating the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “The press machine 17 presses the substrates W1 and W2 with a predetermined load.”).

Muramoto does not disclose that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate.  Muramoto also does not disclose wherein the vacuumizing device comprises a control valve, the control valve for controlling the vacuumizing device is in a half-open state to keep an atmospheric pressure of the enclosed cavity within a preset range, the atmospheric pressure in the enclosed cavity stops continuing to drop, and the preset range is 800-1000pa

However, CN 104102032 A discloses that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate (see the translation, the section discussing embodiment 2, disclosing “Step 2, will be tentatively fixing to display base plate 11 and support plate 12, carry out first time para-position (thick para-position), aligning accuracy is ±200um”), conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization (See the translation, embodiment 2, disclosing “Step 4, will be fixing to display base plate 11 and support plate 12 after, carry out second para-position (thick para-position), aligning accuracy is ± 75um.”); continuing the vacuumization for the enclosed cavity (see the translation, disclosing “therefore Bubble will not be produced when will be vacuum abutted to display base plate 11 and support plate 12.”) and conducting a fine alignment for the 1st substrate and the 2nd substrate (see the translation, embodiment 2, disclosing “Step 6, third time para-position is carried out to support plate 12 and display base plate 11, aligning accuracy is ± 5um.”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032. 

Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, dry pump, and the like), means for managing and controlling them, piping that connects the pumps with the process chamber to constitute an evacuation system, valves, pressure gauges, flowmeters, and the like.”  Similarly, Lee makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  Lee teaches some of these structures, teaching in paragraph 0073 “The air extraction tube 112 and the vent tube 113 have electronically controlled valves 112a and 113a respectively, for selectively opening/shutting of tube lines.”  See paragraph 0122, which teaches “That is, by putting the suction pump (evacuation device) 200 in the evacuation device into operation to generate an air suction force, and making the valve 112a on the air extraction tube 112 to the bonding chamber 110 leave the air extraction tube in an opened state, to transmit the air suction force generated from the suction pump 200 to an inside of the bonding chamber 110, the inside of the bonding chamber 110 can be placed in a vacuum state.”  Paragraph 0128 of Lee teaches opening the valves, i.e., making obvious a half open state, teaching that “Then, the valve 113a is opened, to introduce dry air or N.sub.2 gas into the bonding chamber through the vent tube 113, so that a pressure difference is formed inside of the bonding chamber 110 as the inside of the bonding chamber 110 reaches an atmospheric state gradually, that presses the bonded substrates.  Since a space between the first, and second substrates sealed by the sealant is at a vacuum, and the bonding chamber is at the atmospheric pressure, the first, and second substrates are pressed, uniformly.”  Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.” Motomatsu, in Example 2 and 4 described in paragraph 0053 and 0057 teaches that “A vacuum stirring and degassing process is performed for 15 minutes under reduced pressure of 100 Pa using a vacuum stirring and degassing apparatus.” and “In a following panel assembly step, the first LCD panel and the second LCD panel are bonded under reduced pressure of 3000 Pa.  Reduced pressure below 1 Pa is not necessary.” Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including 800 to 1000 Pa, in order avoid air bubbles generation and to bond the panels.  

As to claim 2, Muramoto as modified by CN 104102032 makes obvious utilizing a rough calibration camera (CCD camera) is disposed to conduct the alignment; and after conducting the alignment for the 1st substrate and the 2nd substrate, it further comprises: sending, by the rough calibration camera (CCD camera 50), a control signal for causing the vacuumizing device to continue vacuumization to a controller (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”   See also paragraph 0047, disclosing “the main control unit 12 controls the elapsed time from the point of transfer to the point of bonding in such a way that the substrates W1 and W2 are exposed to the gas supplied to the vacuum process chamber 32 over a predetermined time.  ”).  Muramoto teaches in paragraph 0074 that
The press machine 17 includes CCD cameras 50 which detect image of alignment marks formed on both substrates W1 and W2.  At the time the substrates W1 and W2 are bonded, the CCD cameras 50 sense the alignment marks on the substrates W1 and W2 and output image data thereof to an image processing unit 47.  The press control unit 41 generates a stage drive signal for driving a positioning motor 48 in accordance with the calculation result (calculated data of the amount of positional deviation) from the image processing unit 47 and sends the stage drive signal to a motor driver 49.  The motor driver 49 sends a predetermined number of pulse signals, generated in accordance with the stage drive signal, to the positioning motor 48.  As the positioning motor 48 is driven, the positioning stage 36 and the table 33b are moved.  Both substrates W1 and W2 are aligned in this manner.

As noted above, Muramoto only discloses a single alignment step to which the CCD cameras 50 are associated, and therefore Muramoto does not disclose that a rough calibration camera is disposed to conduct the 1st rough alignment and the 2nd rough alignment; and after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate, sending by the rough calibration camera a control signal.  
However, CN 104102032 discloses the 1st rough alignment, 2nd rough alignment, and fine alignment steps as discussed above in claim 1.  As combined with Muramoto, this would make obvious that a rough calibration camera, such as that of Muramoto, is disposed to conduct the 1st rough alignment and the 2nd rough alignment; and after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate, sending by the rough calibration camera a control signal
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a rough calibration camera is disposed to conduct the 1st rough alignment and the 2nd rough alignment; and after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate, sending by the rough calibration camera a control signal in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032.

As to claim 3, Muramoto as modified by CN 104102032 makes obvious wherein before conducting the alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: sending, by the rough calibration camera (CCD cameras 50), a stop signal for causing the vacuumizing device to stop vacuumization to the controller (see paragraph 0046, disclosing “After pressing, the press machine 17 releases the vacuum process chamber 32 to set the pressure in the vacuum process chamber 32 to atmospheric pressure.”). Muramoto teaches in paragraph 0074 that:
The press machine 17 includes CCD cameras 50 which detect image of alignment marks formed on both substrates W1 and W2.  At the time the substrates W1 and W2 are bonded, the CCD cameras 50 sense the alignment marks on the substrates W1 and W2 and output image data thereof to an image processing unit 47.  The press control unit 41 generates a stage drive signal for driving a positioning motor 48 in accordance with the calculation result (calculated data of the amount of positional deviation) from the image processing unit 47 and sends the stage drive signal to a motor driver 49.  The motor driver 49 sends a predetermined number of pulse signals, generated in accordance with the stage drive signal, to the positioning motor 48.  As the positioning motor 48 is driven, the positioning stage 36 and the table 33b are moved.  Both substrates W1 and W2 are aligned in this manner.

As noted above, Muramoto only discloses a single alignment step to which the CCD cameras 50 are associated, and therefore does not disclose conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: sending, by the rough calibration camera, a stop signal.  
However, CN 104102032 discloses the 1st rough alignment, 2nd rough alignment, and fine alignment steps as discussed above in claim 1. As combined with Muramoto, this would make obvious conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: sending, by the rough calibration camera, a stop signal.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: sending, by the rough calibration camera, a stop signal in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032.


As to claim 4, Muramoto as modified by  after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: setting a preset stop time (“the predetermined time” in Muramoto) inside the controller in a manner that the preset stop time roughly matches with the completion time of the 2nd rough alignment; and causing, by the controller, the vacuumization to continue at the time of reaching the preset stop time.  See especially paragraph 0047, disclosing:
While monitoring the time passed from the point when the substrates W1 and W2 were transferred to the vacuum process chamber 32, the main control unit 12 controls the elapsed time from the point of transfer to the point of bonding in such a way that the substrates W1 and W2 are exposed to the gas supplied to the vacuum process chamber 32 over a predetermined time.  This stabilizes the bonded surfaces of the substrates W1 and W2 and allows the bonded surfaces to have a predetermined property.


As to claim 5, Muramoto and CN 104102032 A does not disclose wherein before conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: monitoring the atmospheric pressure of the enclosed cavity; issuing a warning when the atmospheric pressure of the enclosed cavity reaches preset atmospheric pressure.
However, Yamazaki, Lee and Motomatsu make obvious that monitoring the atmospheric pressure of the enclosed cavity; issuing a warning when the atmospheric pressure of the enclosed cavity reaches preset atmospheric pressure.  Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious monitoring the atmospheric pressure.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, dry pump, and the like), means for managing and controlling them, piping that connects the pumps with the process chamber to constitute an evacuation system, valves, pressure gauges, flowmeters, and the like.”  Additionally, the use of warnings and alerts would be apparent to the step of that monitoring the atmospheric pressure of the enclosed cavity, depending on the readings of the pressure gauges, flowmeters and other control structures.  Similarly, Lee makes obvious that the vacuumizing device comprises a control valve.  Lee teaches some of these structures, teaching in paragraph 0073 “The air extraction tube 112 and the vent tube 113 have electronically controlled valves 112a and 113a respectively, for selectively opening/shutting of tube lines.”  See paragraph 0122, which teaches “That is, by putting the suction pump (evacuation device) 200 in the evacuation device into operation to generate an air suction force, and making the valve 112a on the air extraction tube 112 to the bonding chamber 110 leave the air extraction tube in an opened state, to transmit the air suction force generated from the suction pump 200 to an inside of the bonding chamber 110, the inside of the bonding chamber 110 can be placed in a vacuum state.”  Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention monitoring the atmospheric pressure of the enclosed cavity; issuing a warning when the atmospheric pressure of the enclosed cavity reaches preset atmospheric pressure in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.

As to claim 6, Muramoto and the other references do not disclose that the range of the preset atmospheric pressure is 1000 pa +/- 50 pa.
However, Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.  Motomatsu, in Example 2 and 4 described in paragraph 0053 and 0057 teaches that “A vacuum stirring and degassing process is performed for 15 minutes under reduced pressure of 100 Pa using a vacuum stirring and degassing apparatus.” and “In a following panel assembly step, the first LCD panel and the second LCD panel are bonded under reduced pressure of 3000 Pa.  Reduced pressure below 1 Pa is not necessary.”
Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including that the range of the preset atmospheric pressure is 1000 pa +/- 50 pa., in order avoid air bubbles generation and to bond the panels.  


As to claim 8, Muramoto as modified discloses before providing the 1st substrate and the 2nd substrate to be laminated and putting them into the enclosed cavity, it further comprises: applying frame glue onto the 1st substrate (via seal patterning device 13) and the 2nd substrate and injecting liquid crystal in (via liquid crystal dropping device 14).  See also paragraphs 0043-44, reciting:
[0043] The seal patterning system 13 applies a seal at predetermined locations on the top surface of one of the substrates W1 and W2 (the first substrate W1 (array substrate) in the first embodiment) along the periphery, thereby forming the frame of the seal.  The seal includes preferably an adhesive, such as a photo-curing adhesive.  The first transfer equipment 19a transfers the substrates W1 and W2 as a set to the liquid dropping device 14 from the seal patterning system 13. 
[0044] The liquid dropping device 14 drops liquid crystal at plural predetermined locations in the frame of the seal on the top surface of the first substrate W1.  After the dropping, the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b.


As to claim 9, Muramoto as modified discloses wherein after laminating the 1st substrate and the 2nd substrate, it further comprises: conducting an illuminating treatment for the 1st substrate and the 2nd substrate; and conducting a vacuum breaking treatment for the enclosed cavity.  See paragraph 0019, disclosing “setting a pressure in the process chamber back to atmospheric pressure.” and paragraph 0050, disclosing “Therefore, the curing device 18 irradiates light having a predetermined wavelength on the LCD panel to cure the seal after a predetermined time passes after pressing.”

As to claim 11, Muramoto discloses that the 1st substrate is thin film transistor substrate and the 2nd substrate is color substrate.  See paragraph 0003, disclosing “The two glass substrates are, for example, an array substrate on which a plurality of TFTs (Thin Film Transistors) are formed in a matrix form and a color filter substrate on which color filters (red, green and blue) and a light shielding film are formed.”  See also paragraph 0040, disclosing “The first substrate W1 is an array substrate (TFT substrate) of glass which has an array of TFTs.  The second substrate W2 is a color filter (CF) substrate which has color filters and a light shielding film.”


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1), CN 104102032 A, Yamazaki (US 20050013927 A1) and Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1) as applied to claim 1-6, 8-9 and 11 above, and further in view of Lee (US 20030178468 A1).

As to claim 12, Muramoto discloses that an upper chuck plate and a lower chuck plate are disposed in the enclosed cavity (process chamber 32), and the details of the step of providing the 1st substrate and the 2nd substrate to be laminated and putting them into the enclosed cavity are: put them into the enclosed cavity respectively (see paragraph 0044, disclosing “After the dropping, the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b.”) so that the upper chuck plate adsorbs the 1st substrate and the lower chuck plate adsorbs the 2nd substrate (see paragraph 0045, disclosing “The press machine 17 has a vacuum process chamber 32 (FIG. 2).  The substrates W1 and W2 are chucked and held by a lower chuck and an upper chuck, respectively. ”).
Muramoto does not disclose gripping, by mechanical arm, the 1st substrate and the 2nd substrate and put them into the enclosed cavity respectively.
Lee discloses gripping, by mechanical arm (see arms 310 and 320), the 1st substrate and the 2nd substrate and put them into the enclosed cavity respectively.   Lee teaches in paragraph 0086 that “The loader part includes a first arm 310 for carrying the first substrate 510 having the liquid crystal dropped thereon, and a second arm 320 for carrying the second substrate 520 having the sealant coated thereon, wherein it is designed that the first arm 310 is positioned above the second arm 320 in a standby state before the first and second substrates 510 and 520, loaded on relevant arms 310 and 320, are carried into the inside space of the bonding chamber 110.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the step of gripping, by mechanical arm, the 1st substrate and the 2nd substrate and put them into the enclosed cavity respectively as taught by Lee in order to enable the transport of two substrates, one with sealant and one with liquid crystal, into the enclosed cavity as taught by Lee.

As to claim 13, Muramoto and Lee both discloses that the adsorption of upper chuck plate for the 1st substrate is any one of vacuum adsorption, magnetic adsorption, adhesive adsorption and electrostatic adsorption.  See Muramoto, paragraph 0013, disclosing “The two substrates are bonded in a vacuum process chamber while being respectively held by two holding plates that have a vacuum chuck mechanism or an electrostatic chuck mechanism.”  Similarly, Lee also teaches in paragraph 0139 “the provision of, not only the vacuum adsorption holes in the upper and lower stages, but also the electro-static chucks for electro-static adsorption permits stable adsorption of the substrates during evacuation of the bonding chamber, which permits the evacuation and bonding processes to be carried out more smoothly.”

As to claim 14, Muramoto and Lee both discloses that adsorption of lower chuck plate for the 2nd substrate is any one of vacuum adsorption, magnetic adsorption, adhesive adsorption and electrostatic adsorption.  See Muramoto, paragraph 0013, disclosing “The two substrates are bonded in a vacuum process chamber while being respectively held by two holding plates that have a vacuum chuck mechanism or an electrostatic chuck mechanism.”  Similarly, Lee also teaches in paragraph 0139 “the provision of, not only the vacuum adsorption holes in the upper and lower stages, but also the electro-static chucks for electro-static adsorption permits stable adsorption of the substrates during evacuation of the bonding chamber, which permits the evacuation and bonding processes to be carried out more smoothly.”

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1) and CN 104102032 A, Yamazaki (US 20050013927 A1) and Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1) as applied to claim 1-6, 8-9 and 11 above, and further in view of Lim (US 20040095548 A1)

As to claim 15, Muramoto does not disclose wherein before providing the 1st substrate and the 2nd substrate to be laminated and putting them into the enclosed cavity, the method further comprises: pre-depositing a mark on the 2nd substrate and the 1st substrate.
However, Lim makes obvious pre-depositing a mark on the 2nd substrate and the 1st substrate.  See paragraph 0099, disclosing “the rough alignment mark formed in the second substrate 120 (as shown in FIG. 23B)”  Lim teaches the benefits of forming these marks, teaching further in paragraph 0099 that “In one aspect of the present invention, the rough alignment marks may be aligned using alignment cameras 520 provided at at least two diagonally opposed regions of the first and second substrates 110 and 120.  In another aspect of the present invention, the rough alignment marks may be aligned by first focusing the alignment cameras on the rough alignment mark formed in the first substrate 110 and focusing secondly on the rough alignment mark formed in the second substrate.  In yet another aspect of the present invention, and with reference to FIG. 25, the rough alignment marks may be aligned by focusing the alignment cameras on an intermediate point between the first substrate 110 and the second substrate”  See also paragraphs 0100-106.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized pre-depositing a mark on the 2nd substrate and the 1st substrate in order to facilitate accurate position of the substrate layers.


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1), CN 104102032 A, Tamatani (US 20180148531 A1), Yamazaki (US 20050013927 A1), Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1)
As to claim 17, Muramoto discloses a control device (main control unit 12) for laminating display panel wherein the control device executes the method for laminating the display panel;
the method for laminating a display panel, comprises the following steps of: 
providing a 1st substrate and a 2nd substrate to be laminated and putting them into an enclosed cavity (see paragraph 0044, disclosing “the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b”); 
conducting an alignment for the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “While optically detecting an alignment mark, the press machine 17 aligns the first substrate W1 with the second substrate W2 in such a way that the seal and liquid crystal on the first substrate W1 do not contact the bottom surface of the second substrate W2.”); 
vacuumizing the enclosed cavity by a vacuumizing device (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”); and 
laminating the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “The press machine 17 presses the substrates W1 and W2 with a predetermined load.”).

Muramoto does not disclose that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate;  Muramoto also does not disclose wherein the vacuumizing device comprises a control valve, the control valve for controlling the vacuumizing device is in a half-open state to stabilize an atmospheric pressure of the enclosed cavity within a preset range, the atmospheric pressure in the enclosed cavity stops continuing to drop, and the preset range is 800-1000pa.

However, CN 104102032 A discloses that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate (see the translation, the section discussing embodiment 2, disclosing “Step 2, will be tentatively fixing to display base plate 11 and support plate 12, carry out first time para-position (thick para-position), aligning accuracy is ±200um”), conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization (See the translation, embodiment 2, disclosing “Step 4, will be fixing to display base plate 11 and support plate 12 after, carry out second para-position (thick para-position), aligning accuracy is ± 75um.”); continuing the vacuumization for the enclosed cavity (see the translation, disclosing “therefore Bubble will not be produced when will be vacuum abutted to display base plate 11 and support plate 12.”) and conducting a fine alignment for the 1st substrate and the 2nd substrate (see the translation, embodiment 2, disclosing “Step 6, third time para-position is carried out to support plate 12 and display base plate 11, aligning accuracy is ± 5um.”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032. 

Muramoto also does not disclose that the control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel
However, Tamatani discloses that that the control device (processing circuit 950) for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel in a method and apparatus for manufacturing liquid display devices (see title).  Tamatani discloses in paragraph 0124 that “Dedicated hardware may be applied to the processing circuit 950, or a processor for executing a program stored in a memory (central processing unit (CPU), central processing unit, processing unit, computing unit, microprocessor, microcomputer, and digital signal processor (DSP)) may be applied to the processing circuit 950.”  Paragraph 0124 also teaches that “Functions of respective components of the quality determination device 803 and the liquid crystal amount calculation device 804 may be realized by a plurality of processing circuits, or such functions may be realized all together by one processing circuit.”  Paragraph 0124 teaches that “FIG. 23 is an illustration of hardware configuration of the computer system in a case where the processing circuit 950 (FIG. 22) is formed with use of a processor.  In this case, each function of the quality determination device 803 and the liquid crystal amount calculation device 804 is realized by a combination of software and the like (software, firmware, or software and firmware).  The software and the like are described as a program, and are stored in a memory 952.  A processor 951 as the processing circuit 950 reads and executes the program stored in the memory 952, to thereby realize functions of each component.  In other words, it may be said that the program causes a computer to execute procedures and methods for each operation of the quality determination device 803 and the liquid crystal amount calculation device 804.  Note that, as the memory, the memories similar to those described above may be used.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that to utilize a control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel as taught by Tamatani in order to read and execute the method steps and to realize functions of each component.  

Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, dry pump, and the like), means for managing and controlling them, piping that connects the pumps with the process chamber to constitute an evacuation system, valves, pressure gauges, flowmeters, and the like.”  Similarly, Lee makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  Lee teaches some of these structures, teaching in paragraph 0073 “The air extraction tube 112 and the vent tube 113 have electronically controlled valves 112a and 113a respectively, for selectively opening/shutting of tube lines.”  See paragraph 0122, which teaches “That is, by putting the suction pump (evacuation device) 200 in the evacuation device into operation to generate an air suction force, and making the valve 112a on the air extraction tube 112 to the bonding chamber 110 leave the air extraction tube in an opened state, to transmit the air suction force generated from the suction pump 200 to an inside of the bonding chamber 110, the inside of the bonding chamber 110 can be placed in a vacuum state.”  Paragraph 0128 of Lee teaches opening the valves, i.e., making obvious a half open state, teaching that “Then, the valve 113a is opened, to introduce dry air or N.sub.2 gas into the bonding chamber through the vent tube 113, so that a pressure difference is formed inside of the bonding chamber 110 as the inside of the bonding chamber 110 reaches an atmospheric state gradually, that presses the bonded substrates.  Since a space between the first, and second substrates sealed by the sealant is at a vacuum, and the bonding chamber is at the atmospheric pressure, the first, and second substrates are pressed, uniformly.”  Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.” Motomatsu, in Example 2 and 4 described in paragraph 0053 and 0057 teaches that “A vacuum stirring and degassing process is performed for 15 minutes under reduced pressure of 100 Pa using a vacuum stirring and degassing apparatus.” and “In a following panel assembly step, the first LCD panel and the second LCD panel are bonded under reduced pressure of 3000 Pa.  Reduced pressure below 1 Pa is not necessary.” Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including 800 to 1000 Pa, in order avoid air bubbles generation and to bond the panels.  


As to claim 18, Muramoto discloses a vacuum laminator comprising a vacuumizing device, an enclosed cavity (see vacuum process chamber 32), and a control device (main control unit 12) for laminating display panel; the method for laminating display panel will be realized when the control devices performs the method for laminating the display panel; 
the method for laminating display panel comprises the following steps of providing a 1st substrate and a 2nd substrate to be laminated and putting them into an enclosed cavity (see paragraph 0044, disclosing “the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b”); 
conducting an alignment for the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “While optically detecting an alignment mark, the press machine 17 aligns the first substrate W1 with the second substrate W2 in such a way that the seal and liquid crystal on the first substrate W1 do not contact the bottom surface of the second substrate W2.”); 
vacuumizing the enclosed cavity by a vacuumizing device (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”); and 
laminating the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “The press machine 17 presses the substrates W1 and W2 with a predetermined load.”).

Muramoto does not disclose that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate;  Muramoto also does not disclose wherein the vacuumizing device comprises a control valve, the control valve for controlling the vacuumizing device is in a half-open state to stabilize an atmospheric pressure of the enclosed cavity within a preset range, the atmospheric pressure in the enclosed cavity stops continuing to drop, and the preset range is 800-1000pa

However, CN 104102032 A discloses that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate (see the translation, the section discussing embodiment 2, disclosing “Step 2, will be tentatively fixing to display base plate 11 and support plate 12, carry out first time para-position (thick para-position), aligning accuracy is ±200um”), conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization (See the translation, embodiment 2, disclosing “Step 4, will be fixing to display base plate 11 and support plate 12 after, carry out second para-position (thick para-position), aligning accuracy is ± 75um.”); continuing the vacuumization for the enclosed cavity (see the translation, disclosing “therefore Bubble will not be produced when will be vacuum abutted to display base plate 11 and support plate 12.”) and conducting a fine alignment for the 1st substrate and the 2nd substrate (see the translation, embodiment 2, disclosing “Step 6, third time para-position is carried out to support plate 12 and display base plate 11, aligning accuracy is ± 5um.”).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032. 

Muramoto does not disclose that the control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel.
However, Tamatani discloses that that the control device (processing circuit 950) for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel in a method and apparatus for manufacturing liquid display devices (see title).  Tamatani discloses in paragraph 0124 that “Dedicated hardware may be applied to the processing circuit 950, or a processor for executing a program stored in a memory (central processing unit (CPU), central processing unit, processing unit, computing unit, microprocessor, microcomputer, and digital signal processor (DSP)) may be applied to the processing circuit 950.”  Paragraph 0124 also teaches that “Functions of respective components of the quality determination device 803 and the liquid crystal amount calculation device 804 may be realized by a plurality of processing circuits, or such functions may be realized all together by one processing circuit.”  Paragraph 0124 teaches that “FIG. 23 is an illustration of hardware configuration of the computer system in a case where the processing circuit 950 (FIG. 22) is formed with use of a processor.  In this case, each function of the quality determination device 803 and the liquid crystal amount calculation device 804 is realized by a combination of software and the like (software, firmware, or software and firmware).  The software and the like are described as a program, and are stored in a memory 952.  A processor 951 as the processing circuit 950 reads and executes the program stored in the memory 952, to thereby realize functions of each component.  In other words, it may be said that the program causes a computer to execute procedures and methods for each operation of the quality determination device 803 and the liquid crystal amount calculation device 804.  Note that, as the memory, the memories similar to those described above may be used.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that to utilize a control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel as taught by Tamatani in order to read and execute the method steps and to realize functions of each component.  

Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, dry pump, and the like), means for managing and controlling them, piping that connects the pumps with the process chamber to constitute an evacuation system, valves, pressure gauges, flowmeters, and the like.”  Similarly, Lee makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  Lee teaches some of these structures, teaching in paragraph 0073 “The air extraction tube 112 and the vent tube 113 have electronically controlled valves 112a and 113a respectively, for selectively opening/shutting of tube lines.”  See paragraph 0122, which teaches “That is, by putting the suction pump (evacuation device) 200 in the evacuation device into operation to generate an air suction force, and making the valve 112a on the air extraction tube 112 to the bonding chamber 110 leave the air extraction tube in an opened state, to transmit the air suction force generated from the suction pump 200 to an inside of the bonding chamber 110, the inside of the bonding chamber 110 can be placed in a vacuum state.”  Paragraph 0128 of Lee teaches opening the valves, i.e., making obvious a half open state, teaching that “Then, the valve 113a is opened, to introduce dry air or N.sub.2 gas into the bonding chamber through the vent tube 113, so that a pressure difference is formed inside of the bonding chamber 110 as the inside of the bonding chamber 110 reaches an atmospheric state gradually, that presses the bonded substrates.  Since a space between the first, and second substrates sealed by the sealant is at a vacuum, and the bonding chamber is at the atmospheric pressure, the first, and second substrates are pressed, uniformly.”  Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.” Motomatsu, in Example 2 and 4 described in paragraph 0053 and 0057 teaches that “A vacuum stirring and degassing process is performed for 15 minutes under reduced pressure of 100 Pa using a vacuum stirring and degassing apparatus.” and “In a following panel assembly step, the first LCD panel and the second LCD panel are bonded under reduced pressure of 3000 Pa.  Reduced pressure below 1 Pa is not necessary.” Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including 800 to 1000 Pa, in order avoid air bubbles generation and to bond the panels.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK